Citation Nr: 9924670	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-32 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
dermatophytosis of the hands and feet, currently evaluated as 
10 percent disabling.

2.  Entitlement to a compensable disability rating for 
dermatophytosis of the groin, on appeal from the initial 
grant of service connection. 


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active military service from October 1965 to 
October 1968 and from May 1977 to January 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  An August 1996 rating decision, in pertinent 
part, denied a disability rating in excess of 10 percent for 
the veteran's service-connected dermatophytosis of the hands 
and feet.  A September 1997 rating decision granted service 
connection for dermatophytosis of the groin, with assignment 
of a zero percent disability rating.

In May 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

Additional evidentiary development is needed prior to further 
disposition of the veteran's claims.

It is necessary to provide the veteran an opportunity to 
undergo further examination, preferably by a dermatologist.  
The report of the VA examination conducted in 1996 is 
inadequate to fully evaluate his service-connected 
disabilities.  Part of the examination report is missing, in 
that it appears it was not fully transcribed.  There are no 
findings regarding the severity of the veteran's 
dermatophytosis of the hands and feet.  The Board does not 
currently have sufficient medical evidence upon which to base 
a decision.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Santiago v. Brown, 5 Vet. App. 288, 292 (1993).

Additional examination is also needed because the veteran 
testified as to the fluctuating severity of his service-
connected disorders, including flare-ups approximately once a 
month that prevent him from working.  The appearance of his 
skin disorders during his flare-ups must be addressed.  See 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  With a 
disorder such as the veteran's, where the service-connected 
disease is cyclical in the manifestations of its symptoms, 
the duty to assist includes conducting an examination during 
the active stage of the disease.  Id. at 408. 

It is not clear from the veteran's testimony whether he is 
receiving treatment for his service-connected skin disorders.  
He initially indicated that he had received treatment during 
flare-ups, see 1999 hearing transcript at 6, but he 
subsequently stated that he was not treated at the VA Medical 
Center, but only provided prescriptions, see transcript at 
18-19.  While this case is in remand status, the RO should 
ask the veteran to list all physicians that have treated him 
for his service-connected skin disorders since 1995, 
including any VA facilities, and the RO should then request 
all referenced treatment records.

As indicated above, the veteran disagreed with the original 
disability rating assigned for his dermatophytosis in the 
groin area.  The United States Court of Appeals for Veterans 
Claims (formerly known as the United States Court of Veterans 
Appeals) (Court) has held that there is a distinction between 
a claim based on disagreement with the original rating 
awarded and a claim for an increased rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The distinction may be 
important in determining the evidence that can be used to 
decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate statement of the case (SOC).  Id. at 126 and 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The RO should issue a supplemental statement of the case 
(SSOC) to the veteran that correctly identifies the 
dermatophytosis in the groin area claim on appeal.  In 
accordance with Fenderson, the RO should review the evidence 
of record at the time of the September 1997 rating decision 
that was considered in assigning the original disability 
rating for the veteran's dermatophytosis in the groin area, 
then consider all the evidence of record to determine whether 
the facts show that the veteran was entitled to a higher 
disability rating for this condition at any period of time 
since his original claim.  

Accordingly, while the Board regrets the delay, this case is 
REMANDED for the following:

1.  Request that the veteran complete the 
necessary release(s) for any medical 
professional or facility that has treated 
him for his service-connected skin 
disorder since 1995, to include any VA 
facilities, if appropriate.  Thereafter, 
the RO should request all referenced 
treatment records, and associate any 
records obtained with the claims file.  
If the RO is unable to obtain any 
reported private treatment records, tell 
the veteran and his representative, so 
that the veteran will have an opportunity 
to obtain and submit the records himself, 
in keeping with his responsibility to 
submit evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1998).

2.  Send a letter to the veteran 
explaining to him that he needs to report 
to a VA Medical Center for examination of 
his service-connected skin disorders when 
his skin disabilities become active or 
flare-up, so that documentation can be 
obtained as to the symptoms he 
experiences during such periods of 
heightened activity.  The RO should make 
the necessary arrangements for the 
veteran to report to a VA facility for 
examination by a dermatologist while he 
is symptomatic. 

The examining physician should discuss 
the extent of any exfoliation, exudation, 
itching, or lesions.  The areas affected 
by this disorder should be described in 
terms of location and extent of 
involvement.  Unretouched color 
photographs of the areas affected by the 
service-connected disorder should be 
obtained. 

3.  Allow the veteran's case to remain in 
remand status for an appropriate period 
of time so that he can seek examination 
of his skin disorder while it is 
symptomatic.  Thereafter, readjudicate 
the veteran's claims, with consideration 
of the additional evidence developed upon 
remand.  

The RO should review the evidence of 
record at the time of the September 1997 
rating decision that was considered in 
assigning the original disability rating 
for the veteran's dermatophytosis in the 
groin area, then consider all the 
evidence of record to determine whether 
the facts show that the veteran was 
entitled to a higher disability rating 
for this condition at any period of time 
since his original claim.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

If any benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case.  The SSOC must correctly 
identify the dermatophytosis in the groin 
area issue as on appeal from the initial 
grant of service connection.  Allow an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


